FILE COPY



        RE:   Case No.    15-0339                      DATE:    7/10/2015
        COA #:    12-14-00256-CV          TC#:   2014-933-CCL2
STYLE: TROY W. SIMMONS,         D.D.S.,   P.C.   AND TROY W.
SIMMONS, D.D.S.
   v.   TEXAS    HEALTH   AND   HUMAN   SERVICES   COMMISSION


     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.




                            MS.   CATHY    S.   LUSK
                            CLERK,      TWELFTH COURT OF APP
                            1517 WEST FRONT, SUITE 354
                            TYLER, TX  75702